Citation Nr: 1412270	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  07-27 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein


INTRODUCTION

The Veteran served on active duty from November 1979 to November 1983.  The evidence also establishes an additional period of active duty for training, including from May 14, 1988 to May 28, 1988.

These matters came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  The Board remanded these matters for additional development in April 2011.  

As the Board has remanded the Veteran's claims, the Board acknowledges that it has a duty to ensure compliance with its remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  For reasons explained in greater detail below, however, the Board does find substantial compliance with its remand instructions, and determines that the case may move forward without prejudice to the Veteran.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance with the terms of the Board's remand would be required, not strict compliance). 

Since the April 2011 Board remand, the RO granted the Veteran's claim for service connection for tinnitus in a March 2012 rating decision.  The Veteran has not disagreed with the assigned disability rating or the effective date.  Therefore, the matter of service connection for tinnitus has been resolved and is not in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).

In November 2013, the Veteran's representative stated that the Veteran waived his right to initial RO review of evidence associated with the claims file since the issuance of the most recent supplemental statement of the case, permitting the Board to consider such records in the first instance.  See 38 C.F.R. § 20.1304(c) (2013).  Hence, the additional evidence is being considered.

The issue of service connection for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

1.  The Veteran does not have right ear hearing loss for VA compensation purposes.

2.  The Veteran did not complain of, and was not treated for, any emotional problems during active military service, and a currently diagnosed psychiatric disorder was not manifested in, or shown related to, active military service.


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in service.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).

2.  An acquired psychiatric disorder was not incurred in service.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). 

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473  (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway  v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule). 

The notification obligation in this case was accomplished by way of correspondence from the RO to the Veteran dated in November 2006, and in the statement of the case.  Importantly, the Veteran's submissions reflect his knowledge of the evidence needed to establish service connection, rendering any notice defect harmless.  Neither he nor his representative has argued any notice deficiency.  

The claimant was provided the opportunity to present pertinent evidence.  The record contains service treatment records, as well as records of medical treatment received from VA and private treatment providers.  

The Board notes that the Veteran has indicated that he receives Social Security Administration (SSA) benefits due to back problems.  As this is not relevant to the claims on appeal , these SSA records have not been sought.  

The duty to assist includes the duty to provide a medical examination or obtain a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran has undergone VA examinations in conjunction with this appeal.  In this regard, the VA examination reports are fully adequate to adjudicate the claim as the opinions are based upon a review of the relevant information and contain supporting rationale.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Board finds the VA examination reports to be sufficient and adequate for rating purposes.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

As noted above, this case was previously before the Board in April 2011.  In the April 2011 remand, the Board instructed that the Veteran's service treatment records from November 1979 to November 1983, and VA treatment records from May 1988 to November 2004, May 2005 to November 2007, and since January 2008 be obtained, and that the Veteran undergo a VA examination.  This was accomplished.  As the requested development has been completed, the case may proceed without prejudice to the Veteran.  Stegall, 11 Vet. App. at 271.

Service Connection Criteria 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The term "service," as used in 38 C.F.R. § 3.303, includes active duty and any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from disease or injury incurred or aggravated in the line of duty, and generally speaking, any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury, but not disease, incurred or aggravated in the line of duty.  See 38 C.F.R. §§ 3.6(a), (c), (d).

Right Ear Hearing Loss

Criteria & Analysis

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Veteran contends that he incurred hearing loss as the result of his close proximity to a training grenade explosion during his active duty for training in 1988.  Service treatment records document the Veteran's involvement in this explosion, as well as his reported hearing loss afterward.  

Post-service VA and private treatment records do not reflect audiometric findings that establish a hearing loss disability consistent with 38 C.F.R. § 3.385.  

Additionally, the Veteran was afforded a VA audiological examination in 1991 and 2011.  These likewise failed to show the presence of right ear hearing loss.  Testing in 1991 showed pure tone thresholds to be as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
15
15
10
15

A speech recognition score was 96 percent in the right ear.  

Testing in August 2011 showed pure tone thresholds to be as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
15
10
15
10

A speech recognition score using Maryland CNC testing was 100 percent in the right ear.  

Based on the Board's review of the evidence, service connection for right ear hearing loss disability is not warranted.  Although service records reflect ear complaints, there is no evidence of a current right ear hearing loss disability.  The 1991 and 2011 VA audiologic examination results do not reflect a current right ear hearing loss disability for VA purposes, as defined by 38 C.F.R. § 3.385, as auditory thresholds were not 26 decibels or more in at least three of the frequencies, and the speech recognition score was not less than 94 percent.  There are no other auditory findings sufficient to establish the same and the Veteran is not competent to show that he has a hearing loss disability pursuant to 38 C.F.R. § 3.385.  Thus, notwithstanding the Veteran's assertions that he has a current right ear hearing loss disability, the objective audiometric evidence that is available reflects that he does not have a current hearing loss disability for VA purposes.  See Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection for right ear hearing loss disability is denied.

Acquired Psychiatric Disability

Criteria & Analysis

Where a veteran served continuously for ninety (90) days or more during a period of war or during peacetime service after December 31, 1946, and psychosis becomes manifest to a degree of ten percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 C.F.R. §§ 3.307, 3.309.

From the outset, the Board notes that there is no record (including complaint, diagnosis, or treatment) of an acquired psychiatric disorder during active military service.  Moreover, the Veteran checked the 'no' box indicating he had no history of frequent trouble sleeping, depression or excessive worry, or nervous trouble of any sort, in connection with a report of medical history completed in May 1988.  VA medical records starting in February 1995 show treatment for emotional complaints, diagnosed as major affective disorder and depression, and when examined in connection with his claim in July 2011, he was diagnosed to have depressive disorder, not otherwise specified.  

In connection with the July 2011 examination, the examiner opined that the currently acquired psychiatric disorder did not have its onset during military service, and that the currently acquired psychiatric disorder is not caused by or a result of military service.  The examiner noted that there was no evidence of psychiatric complaints, psychiatric findings, or psychiatric treatment during military service.  The examiner stated that the Veteran gave no history of psychiatric complaints and was clinically evaluated as psychiatrically normal on May 1988 separation examination.  The examiner also noted there was no temporal relationship between the Veteran's service and his psychiatric treatment, observing the psychiatric treatment began many years after the Veteran left the service.  She found no relationship whatsoever to his military duties.   

The July 2011 VA examiner specifically addressed whether the Veteran's current acquired psychiatric disorder is related to service and concluded that it was not.  The examiner provided an adequate rationale for this opinion.  Thus, such opinion is entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  There is no medical opinion to the contrary.

The Board notes that the Veteran stated in October 2013 that his acquired psychiatric disorder is due to active service.  In addition, the Veteran's wife stated in October 2013 that the Veteran's acquired psychiatric disorder is due to active service.  To the extent that the Veteran and his wife propound that a current psychiatric disorder began during active military service, the Board is mindful that under certain circumstances, a layperson is competent to identify a simple medical condition.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting, in a footnote, that sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer).  However, this is not the case here, as the presence of a psychiatric disorder requires medical evidence diagnosing the condition in accordance 38 C.F.R. § 4.125; that is, a diagnosis that conforms to the DSM-IV.  In other words, the existence of a psychiatric disorder is not a simple medical condition that the Veteran or his wife, as lay persons, can perceive based on mere personal observation, that is, by visual observation or by any other of the senses.  The Veteran and his wife, as lay persons, are therefore not competent to offer a medical diagnosis or an opinion that any current psychiatric disorder is related to active military service.  It has not been established that the Veteran or his wife are otherwise qualified through specialized education, training, or experience to offer a medical diagnosis or an opinion on medical causation.  Accordingly, to the extent that these statements are offered as evidence of a diagnosis or incurrence during active military service, the statements are not competent evidence and the statements necessarily are excluded as evidence in support of the claim. 

This leaves the record simply showing the presence of an acquired, non-psychosis, psychiatric disorder after active military service.  This is not a basis upon which to establish service connection.  Accordingly, the weight of the evidence is against the claim and the benefit of the doubt standard of proof does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C. § 5107(b)); 38 C.F.R. § 3.102.

ORDER

Service connection for right ear hearing loss is denied.  

Service connection for an acquired psychiatric disability is denied.  


REMAND

With regard to the left ear hearing loss claim, when the Veteran was examined for VA purposes in August 2011, he had no left ear hearing disability.  Since then, private treatment records from Manati Audiology and Balance Center dated in April 2012 have been associated with the claims file.  These contain a narrative that the Veteran has mild sensorineural auditory loss in the left ear at 4000 Hz, although the actual audiometric test results are not associated with these documents.  In these circumstances, additional development should be accomplished to ascertain if any such left ear hearing loss is related to the training incident in 1988.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should notify the Veteran that he may submit lay statements from individuals who have first-hand knowledge, and/or were contemporaneously informed of  his in-service and post-service left ear hearing loss symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  Obtain any VA treatment records from the San Juan VA Medical Center, dated since December 2011, relating to hearing loss.  

3.  Ask the Veteran to provide authorization to obtain the complete record of his evaluation at Manati Audiology and Balance Center in April 2012, together with any other records of private treatment for hearing loss, not already associated with the file.  The identified records should be sought.  

4.  Following the completion of the development above to the extent possible, the Veteran should be scheduled for an appropriate VA examination to determine the nature and etiology of any currently-diagnosed left ear hearing loss. 

The claims file should be reviewed by the examiner, including the Veteran's service treatment records documenting his exposure to acoustic trauma in the form of a training grenade blast, his subsequent complaints of experiencing hearing loss, audiological evaluations performed during service, the 1991 and 2011 VA audiological examination reports, and the Veteran's recent treatment records reflecting diagnoses of hearing loss.  After conducting any relevant diagnostic testing, the examiner is asked to opine whether it is at least as likely as not that any currently diagnosed left ear hearing loss is related to service. 

The examiner should provide a supporting rationale for any opinion expressed.  If the examiner determines that a medical opinion cannot be expressed without resorting to speculation, an explanation as to why that is so should be included.

5.  Then readjudicate the appeal.  If the claim is denied, issue a supplemental statement of the case to the Veteran and his representative, and provide an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


